DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-11, 17 and 18 of U.S. Patent No. 9,188,715 B2 in view of Thakkar et al (US 5,861,211).

Regarding claim 1, U.S. Patent No. 9,188,715 B2 discloses a retroreflective sheeting, comprising:
a plurality of cube corner elements; 
wherein at least one of the cube corner elements has three dihedral angle errors having a magnitude between 1 arc minute and 60 arc minutes; 
wherein at least one of the cube corner elements forms a hexagonal shape when viewed in plan view; and 
wherein at least one of the cube corner elements forms a pentagonal shape when viewed in plan view; 
wherein the cube corner elements comprise preferred geometry cube corner elements (see Claim 2).

The prior art does not disclose the cube corner elements comprise polycarbonate material.
Thakkar et al discloses the cube corner elements comprise polycarbonate material (column 3, lines 30-40).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the cube corner elements with polycarbonate material as taught by Thakkar et al as being motivated to make durable cube corner elements and further readily available material for cube corner elements.

Regarding claim 2, the retroreflective sheeting of claim 1, wherein two of the three dihedral angle errors on a cube corner element are different from each other (see claim 3).

Regarding claim 3, the retroreflective sheeting of claim 2, wherein two of the three dihedral angle errors on a cube corner element are different in magnitude from each other (see claim 4).

Regarding claim 4, the retroreflective sheeting of claim 2, wherein the dihedral angle errors are varied in a repeating pattern (see claim 5).

Regarding claim 5, the retroreflective sheeting of claim 1, wherein three of the three dihedral angle errors 25 on a cube corner element are different from each other (see claim 6).

Regarding claim 6, the retroreflective sheeting of claim 5, wherein three of the three dihedral angle errors on a cube corner element are different in magnitude from each other (see claim 7).

Regarding claim 7, the retroreflective sheeting of claim 5, wherein the dihedral angle errors are varied in a repeating pattern (see claim 8).

Regarding claim 8, the retroreflective sheeting of claim 1, wherein more than two of the cube corner elements are in a row wherein at least one dihedral edge of the cube corner elements range from being nominally parallel to nonparallel by less than 1° (see claim 9). 

Regarding claim 9, the retroreflective sheeting of claim 1, wherein at least one cube corner element has a first face and the first faces define a primary groove face (see claim 10).

Regarding claim 10, the retroreflective sheeting of claim 1, wherein the retroreflective sheeting comprises cube corner cavities (see claim 11).

Regarding claim 11, the retroreflective sheeting of claim 1, wherein the sheeting further comprises a seal film (see claim 17). 

Regarding claim 12, in combination, the retroreflective sheeting of claim 1, wherein the sheeting is white (column 8, lines 47-54).

Regarding claim 13, the retroreflective sheeting of claim 1, wherein the sheeting further comprises a specular reflective coating (see claim 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/5/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872